DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/24/2020 is acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites "one or more medical images”. It is unclear if this is the same as the “one or more images” in claim 1.
Claim 8 recites "generating the imaging data”. It is unclear how this limitation differs from “receiving imaging data” in claim 1.

Claim 10 recites “one or more images” in line 8. It is unclear if this limitation differs from the “one or more images” in claim 1.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pazokifard et al (3-D Segmentation of Human Sternum in Lung MDCT Images, IEEE Engineering in Medicine and Biology Society, 35th Annual International Conference. Osaka: IEEE 2013, pages 3351-3354), hereinafter Pazokifard, in view of Jacobo et al (Influence of Age Specific Parameters on the Thoracic Response under Controlled belt Loading Conditions, International Journal of Automotive Engineering. 2015, Vol. 6, pages 83-90), hereinafter, Jacobo, Gan (US 20060278245), hereinafter, Gan, Amiot et al (US 20080033442), hereinafter, Amiot, and Stabelfeldt et al (US 20050256686), hereinafter, Stabelfeldt.
Regarding claim 1, Pazokifard teaches a process (“The proposed method” III. EXPERIMENTAL RESULTS AND EVALUATION, p. 3353) for in-vivo person-specific thorax simulation modelling (“Abstract—A fully automatic novel algorithm is presented for accurate 3-D segmentation of the human sternum in lung multi detector computed tomography (MDCT) images.” “Accurate segmentation and 3-D modeling of the sternum in multi detector computed tomography (MDCT) images is a clinically valuable goal.” I. INTRODUCTION. “Material: The proposed method was tested on 16 patient datasets, each with 380 slices on average. All datasets were provided by the radiology department of Prince of Wales Hospital, Sydney, Australia. MDCT images were taken from patients of both sexes with an average age of 65.5 years and for different clinical reasons…” III. EXPERIMENTAL RESULTS AND EVALUATION, p. 3353), including: 
receiving imaging data representing one or more images of a thorax of an individual (“the human sternum in lung multi detector computed tomography (MDCT) images.” Abstract. “MDCT images were taken from patients of both sexes with an average age of 65.5 years and for different clinical reasons…” III. EXPERIMENTAL RESULTS AND EVALUATION, p. 3353); 
processing the imaging data to generate component data representing one or more thorax sub-parts of the individual, including one or more joints adjacent to a costal cartilage or a sternum of the individual (“Abstract—A fully automatic novel algorithm is presented for accurate 3-D segmentation of the human sternum in lung multi detector computed tomography (MDCT) images. The segmentation result is refined by employing active contours to remove calcified costal cartilage that is attached to the sternum. For each dataset, costal notches (sternocostal joints) are localized in 3-D by using a sternum mask and positions of the costal 
merging a plurality of images represented by the imaging data (“lung multi detector computed tomography (MDCT) images.” Abstract; the lung MDCT dataset, p. 3351; “sternum segmentation results in 3-D,” p. 3353, 2nd para. In order to obtain 3D images, a plurality of images from different detectors have to be merged);
converting at least a subset of the merged imaging data into a standard medical image data format (“A. Chest Bone Segmentation. The first step is to prepare MDCT images of the dataset for bone segmentation. This includes: (i) converting the MDCT images to a conventional image format,” p. 3352. “All images were taken with Toshiba Aquilion PRIME CT scanner in axial direction with 1 mm slice thickness, and were saved in DICOM format with non-contrast protocol.”, III. EXPERIMENTAL RESULTS AND EVALUATION, p. 3353);
segmenting at least a subset of the converted data to isolate individual anatomical sub-parts of the thorax (“Fig. 3. Sternum segmentation in patient no. 7, p. 3353. “The ratio of mask height to marked costal notches is used to determine the costal notches location in z direction on final sternum segmentation front-view (Figure 5.b). The costal notches are determined in y direction as the leftmost and rightmost pixels of the sternum front-view (Figure 5.b). The costal notches in x direction are localized as the middle pixel of side-view, found at determined z directions (Figure 5.c).” p. 3353, 2nd col.); 
producing a three-dimensional representation for each of the segmented sub-parts of the thorax ("Fig. 5. (a) Sternum front-view [4] and manually marked costal notches, (b) and (c) 3-D costal notches positioning on sternum segmentation result," p. 3353. "The result of 3-D sternum segmentation can be useful in sternum implant surgeries as well as studies involving sternum 
representing the structural properties of the one or more joints, the manubriosternal joint, manubrium (the manubriosternal joint seen between the “Manubrium”  and “Body” in Figs. 1, 5; Manubrium, Figs. 1, 5).
Pazokifard does not teach representing the structural properties of the thorax of the individual, including the properties of the one or more joints by constructing a finite element mesh from the component data of one or more of the sub-parts of the thorax.
However, Jacobo discloses influence of age specific parameters on the thoracic response under controlled belt loading conditions, which is analogous art. Jacobo teaches representing the structural properties of the thorax of the individual, including the properties of the one or more joints by constructing a finite element mesh from the component data of one or more of the sub-parts of the thorax (“construction of a mesh (Hypermesh v11, Altair, USA),” 2.Materials, p. 83. “3.1.1 Model geometry development. The CT images of the baseline specimen were processed to extract detailed geometry of the thoracic region of the specimen, including ribs, costal cartilage, sternum, clavicles, spine, inner organs (lungs, mediastinum, heart, and a simplified model of the stomach and intenstines) and the outer flesh. Based on this geometry, a mesh was constructed”; p. 84).
Therefore, based on Jacobo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pazokifard to have the step of representing the structural properties of 
Pazokifard modified by Jacobo further does not teach representing the structural properties of the one or more joints using a dashpot element for the manubriosternal joint; the first costal cartilage to manubrium joint; and the second costal cartilage to sternal angle.
However, Gan discloses three-dimensional finite element modeling of human ear for sound transmission, which is analogous art. Gan teaches representing the structural properties of the one or more joints using a dashpot element (“FIG. 2 shows a finite element model of a human left ear including … two joints and manubrium” [0026]. “An incudomalleolar joint, 44 incudostapedial joint, 46 and manubrium 48 that connects a malleus handle to a tympanic membrane 50 and 58 were meshed by 4-noded solid elements at a total of 655 elements, although other types and numbers of elements can be used." [0054]. “A stapedial annular ligament was modeled by 25 linear spring elements distributed evenly around the periphery of the footplate. The effect of cochlear fluid on acoustic-mechanical transmission through the ossicular chain was modeled as a mass block with 10 dashpots (5 on each side) attached between the stapes footplate and fixed bony wall, which represented distributed damping dominant impedance... The value of 20 G.OMEGA.  cochlear impedance applied on 3.2 mm.sup.2 of stapes footplate was used to calculate the dashpot damping, which resulted in 10 dashpots (5 on each side) with damping coefficient of 0.02 Ns/m each." [0055]).
Therefore, based on Gan’s teachings, it would have been prima facie obvious to one of 
Pazokifard modified by Gan and Jacobo further does not teach representing the structural properties of the one or more joints using a multipoint constraint element for each costal cartilage to rib joint.
However, Amiot discloses a computer-assisted surgery tools and system, which is analogous art. Amiot teaches representing the structural properties of the one or more joints using a spherical element (“the 3D model of the bone element (i.e., femoral head/neck, acetabulum) is generated” [0095]. “7.  The model generator system according to claim 4, wherein the surface digitizing tool is used with a bone element having a generally semi-spherical shape, and the processing unit has a center calculator for receiving the model of the selected surface of the bone element and determining a center of the bone element from said model.”).
Therefore, based on Amiot’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Pazokifard, Gan, and Jacobo to have the step of representing the structural properties of the one or more joints using a spherical element, as taught by Amiot, in order to facilitate generation of bone models with elements having a 
Pazokifard as modified by Gan Amiot, and Jacobo further does not teach representing the structural properties of the one or more joints using a multipoint constraint element for each costal cartilage to rib joint.
However, Stabelfeldt discloses a method of evaluating the performance of a product using a virtual environment, which is analogous art. Stabelfeldt teaches representing the structural properties of the one or more joints using a multipoint constraint element for a joint (“Each geometric sub-model is divided into small sections called finite elements through a process referred to as meshing, with a number of nodal points, or nodes, defined at intersections of adjacent elements in the mesh.” [0055]; "the geometry sub-model 42 may include 3-D coordinates relating the location of a hip joint to a point on the surface of the wearer." [0062]. "Additionally, the kinematic instructions 109 may include multi-point constraints (MPC's) (e.g., the points on adjacent seam edges of a panty may have their translational degrees of freedom constrained to be equal--causing them to move together).  The kinematic instructions may include equation instructions (e.g., relating one or more degrees of freedom of two or more points by some specified mathematical equation, thus constraining their relative motion).  The kinematic instructions 109 may include connector instructions (e.g., a pre-built set of loading and/or kinematic constraints intended to mimic mechanical joints such as a slider or a revolute joint)." [0092]).
Therefore, based on Stabelfeldt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.
 Pazokifard teaches that the imaging data represent one or more medical images of bones and soft tissue of the thorax of the individual (“Abstract—A fully automatic novel algorithm is presented for accurate 3-D segmentation of the human sternum in lung multi detector computed tomography (MDCT) images. The segmentation result is refined by employing active contours to remove calcified costal cartilage that is attached to the sternum. For each dataset, costal notches (sternocostal joints) are localized in 3-D by using a sternum mask and positions of the costal notches on it as reference.”; “the lung MDCT dataset,” p. 3351).
Regarding claim 4, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.
 Pazokifard teaches that the imaging data are converted to the Digital Imaging and Communications in Medicine (DICOM) format (“All images were taken with Toshiba Aquilion PRIME CT scanner in axial direction with 1 mm slice thickness, and were saved in DICOM format with non-contrast protocol.”, III. EXPERIMENTAL RESULTS AND EVALUATION, 
Regarding claim 5, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.

Additionally, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches that the three-dimensional representation of each thorax sub-part is a Computer Aided Design (CAD) model (Jacobo: “The CT images of the baseline specimen were processed to extract detailed geometry of the thoracic region of the specimen, including ribs, costal cartilage, sternum, clavicles, spine, inner organs (lungs, mediastinum, heart, and a simplified model of the stomach and intenstines) and the outer flesh. Based on this geometry, a mesh was constructed. Bones were modelled as an external layer of shell elements, representing the cortical bone, filled with solid brick elements, representing spongy bone. Boney properties were defined with elasto-plastic materials…Balance between model geometric accuracy and computational time requirements was achieved by establishing a target of maximum calculation timestep of 0.3 micro seconds. Fig. 2 shows images of the rib cage, the inner organs and the outer flesh of the developed model.”, pp. 84-85).   
Therefore, based on Jacobo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Pazokifard, Gan, Amiot, Stabelfeldt, and Jacobo to have the step of representing the structural properties of the thorax of the individual, including the properties of the one or more joints by constructing a finite element mesh from the component data of one or more of the sub-parts of the thorax, as taught by Jacobo, in order to 
Regarding claim 8, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.
 Pazokifard teaches generating the imaging data (“All images were taken with Toshiba Aquilion PRIME CT scanner in axial direction with 1 mm slice thickness, and were saved in DICOM format with non-contrast protocol.”, III. EXPERIMENTAL RESULTS AND EVALUATION, p. 3353).  
Regarding claim 19, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.
 Pazokifard teaches a system configured to perform the process (a system configured to perform the process including the “fully automatic novel algorithm …for accurate 3-D segmentation of the human sternum”, Abstract, is implicit).
 In the combined invention of Pazokifard, Gan, Amiot, Stabelfeldt, and Jacobo, a system configured to perform the process of claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pazokifard, Gan, Amiot, Stabelfeldt, and Jacobo as applied to claim 8, and further in view of Vija (US 20140270446), hereinafter, Vija.
Regarding claim 9, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo 
Pazokifard as modified by Gan, Amiot, Stabelfeldt, and Jacobo does not teach the imaging data are generated by subjecting at least the thorax region of the individual to Magnetic Resonance Imaging (MRI).
However, Vija discloses a method and apparatus for registration of multimodal imaging data using constraints, which is analogous art. Vija teaches that the imaging data are generated by subjecting at least the thorax region of the individual to Magnetic Resonance Imaging (MRI) (“images 110 and 120 are CT and MRI images, respectively, of a patient's thoracic region.”  [0018] Fig. 1).
Therefore, based on Vija’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Pazokifard to have the imaging data that are generated by subjecting at least the thorax region of the individual to Magnetic Resonance Imaging (MRI), as taught by Vija, in order to facilitate image segmentation using different imaging modalities (Vija: Abstract).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pazokifard, Gan, Amiot, Stabelfeldt, and Jacobo as applied to claim 1, and further in view of Ooga et al (US 20160140758), hereinafter, Ooga.
Regarding claim 10, Pazokifard modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches the process of claim 1.
Additionally, Pazokifard as modified by Gan, Amiot, Stabelfeldt, and Jacobo teaches 
applying one or more of the determined compressive loads to the thorax of the individual (Jacobo: “Ramp and hold anterior thoracic loading was applied at 1.2 m/s under three different thoracic tissue conditions in chronological order,” 2.2, p. 84; Fig. 5, p. 86; “the major contributor to structural response under controlled belt loading was the ribcage, followed by the inner organs.” 7., p. 89); and 
generating imaging data representing one or more images of the thorax region of the individual (Jacobo: “First, the images of the baseline specimen were processed to extract the geometry used to build the baseline model.” 3.1. “The CT images of the baseline specimen were processed to extract detailed geometry of the thoracic region of the specimen, including ribs, costal cartilage, sternum, clavicles, spine, inner organs (lungs, mediastinum, heart, and a simplified model of the stomach and intenstines) and the outer flesh.” 3.1.1; p. 84. “A geometrically accurate FE model of the spine constraint system and the load cells array system were developed from the CT images of the specimen, which were taken from the subject with the spinal support bar in the “as tested” position.” 3.1.3 p. 86).
Therefore, based on Jacobo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Pazokifard, Gan, Amiot, Stabelfeldt, and Jacobo to have the step of determining one or more compressive load levels to be applied to a thorax of an individual, applying one or more of the determined compressive loads to the thorax of the 
Pazokifard as modified by Gan, Amiot, Stabelfeldt, and Jacobo does not teach generating, for each of said applied compressive load levels, imaging data representing one or more images of the thorax region of the individual when the said compressive load level is applied to the thorax of the individual.
However, Ooga discloses an image analyzing device, image analyzing method, and computer program product, which is analogous art. Ooga teaches generating, for each of said applied compressive load levels, imaging data representing one or more images of the region of the individual when the said compressive load level is applied to the region of the individual ("The constructor 12E constructs a three-dimensional shape of the bones and the joint, and relation characteristics between a load and deformation of the bones and the joint from the CT image acquired by the first acquirer 12A." [0039]. "The second controller 17B controls the external device 60 so as to provide the first image obtained by capturing the site including the joint to be analyzed in the subject in a state with no load applied thereto (second load state) and the second image obtained by capturing the site in a state with a load applied thereto (first load state).  The second controller 17B may adjust the magnitude of the load, thereby controlling the external device 60 so as to provide a plurality of first images and a plurality of second images, obtained by capturing the site in a plurality of second load states and obtained by capturing the site in states with a plurality of types of loads applied (a plurality of first load states)." [0255]).
Therefore, based on Ooga’s teachings, it would have been prima facie obvious to one of 
Regarding claim 12, Pazokifard modified by Gan, Amiot, Stabelfeldt, Ooga, and Jacobo teaches the process of claim 10.
Additionally, Pazokifard as modified by Gan, Amiot, Stabelfeldt, Ooga, and Jacobo teaches that the one or more compressive load levels are applied to the thorax by a compressive loading apparatus (Jacobo: “Fig. 4 Tabletop test simulation setup.”; p. 86), said apparatus configured to exert a compressive force onto the thorax of the individual in a direction transverse (Jacobo: “Vertical displacement”, Fig. 5) to the plane of the surface of the thorax (Jacobo: “An original series of sub-injurious level (10% nominal chest compression) tabletop tests were conducted on the baseline specimen(4)(5). In the experiments, the specimen was positioned supine and rigidly mounted through the spine to a tabletop test fixture. A 5-cm-wide belt, constructed of spectra fiber-reinforced sail cloth to prevent appreciable belt elongation during loading, was positioned across the torso diagonally, passed through D-ring and attached to a trolley driven by a hydraulic ram linked to a universal test machine(4)(5). Ramp and hold anterior thoracic loading was applied at 1.2 m/s under three different thoracic tissue conditions,” 2.2, p. 84, Fig. 4. “Vertical displacement” is in the “X” direction of Fig. 4 which is transverse to 
Therefore, based on Jacobo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Pazokifard, Gan, Amiot, Stabelfeldt, Ooga, and Jacobo to have the one or more compressive load levels that are applied to the thorax by a compressive loading apparatus, said apparatus configured to exert a compressive force onto the thorax of the individual in a direction transverse to the plane of the surface of the thorax, as taught by Jacobo, in order to facilitate the analysis of influence of age specific parameters on the thoracic response (Jacobo: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793